Citation Nr: 1410985	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  09-44 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent for post-traumatic arthritis of the left knee.

2.  Entitlement to a disability rating greater than 10 percent for patellar chondromalacia of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran had active service from October 1980 to October 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied the Veteran's claims of entitlement to disability ratings greater than 10 percent for post-traumatic arthritis of the left knee and greater than 10 percent for patellar chondromalacia of the right knee.  

This matter was previously before the Board in September 2011 and November 2011 and remanded for additional development.  

The Veteran initially had a Board hearing, held at the RO, in March 2011.  A copy of the transcript of that hearing is of record.  VA subsequently notified the Veteran that the Veterans Law Judge had retired from the Board.  In September 2012, the Veteran requested a new Board hearing, which he received in October 2013 at the RO.  A copy that hearing transcript is also of record.

The Board notes that in a June 2013 rating decision, the AOJ granted a temporary evaluation of 100 percent, effective March 7, 2013, based on surgical or other treatment necessitating convalescence. The AOJ then assigned an evaluation of 10 percent, from April 30, 2013. 

In November 2013, the Veteran submitted additional evidence and argument in support of his claims on appeal.  At that time, he waived initial RO consideration of that evidence.  As such, the Board can go forward with its review of that evidence.   See 38 C.F.R. § 20.1304.

As a final preliminary matter, the Board points out that medical evidence was added the Veteran's Virtual VA electronic record.  Such evidence included VA treatment records dated from June 2006 to February 2012.  The agency of original jurisdiction (AOJ) indicated its review of that evidence in an August 2012 supplemental statement of the case.  However, the AOJ subsequently associated additional VA medical records, from May 2012 to May 2013, with the Virtual VA electronic record.  Those records contain evidence regarding the claimed knee disabilities and the Veteran has not waived AOJ consideration of that evidence.  However, as will be explained herein, the Veteran's claims are being remanded, including for AOJ consideration of that evidence.  See 38 C.F.R. §§ 19.37, 20.1304.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Initially, the Board notes that following the August 2012 supplemental statement of the case, the AOJ added additional VA medical records to the claims file, dated from May 2012 to May 2013.  Those records included evidence pertinent to the current claim, but the AOJ has not issued a supplemental statement of the case indicating that it has considered that evidence.  As the Veteran has not waived his right to have the AOJ initially consider such evidence, the Board finds that the claims must be remanded for AOJ consideration of this evidence.  If the claims are not fully granted, the issuance of a SSOC is required.  See 38 C.F.R. § 19.31 (the RO is required to issue a SSOC if it receives additional pertinent evidence after a statement of the case and before the case is certified to the Board).  

Additionally, since the last VA examination in November 2011, the Veteran has undergone surgery to his right knee (September 2012) and left knee (March 2013).  He has also reported, during the October 2013 Board hearing, that his knees have worsened since that examination.  To ensure that the record includes sufficient medical evidence to properly evaluate the disability under consideration, the Board finds that a more contemporaneous examination, with findings responsive to the applicable rating criteria, is needed.  See 38 C.F.R. § 5103A; 38 C.F.R. § 3.159; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination).  

During the October 2013 Board hearing, the Veteran reported treatment from various medical providers, including Beauregard medical facility, Dr. DeLapp and Baynes Jones Army Hospital.  Following that hearing, the Veteran submitted additional private medical records, including from Beauregard Memorial Hospital, Byrd Regional Hospital, and West State Orthopedic and Sports Medicine Clinic.  The Board notes that records from Dr. DeLapp are also associated with the claims file.  The agency of original jurisdiction (AOJ) should have the Veteran clarify whether there are any additional private medical records that need to be obtained.

Furthermore, the Veteran receives VA treatment through the Alexandria VA Health Care System, and the most recent treatment records are dated in May 2013.  Therefore, while on remand, VA treatment records from the Alexandria VA Health Care System, dated from May 2013 to the present should also be obtained for consideration in the appeal.  Additionally, during the Board hearing the Veteran reported treatment from the Baynes Jones Army Community Hospital, after April 2007 (the last of that hospital's records associated with the claims file).  As such, the AOJ should also obtain Baynes Jones Army Community Hospital records from April 2007 to the present.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain VA treatment records from the Alexandria VA Health Care System, dated from May 2013 to the present.  

The AOJ should also obtain treatment records from the Baynes Jones Army Community Hospital, from April 2007 to the present.  

All reasonable attempts should be made to obtain such records, consistent with 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159.

2.  The AOJ should request that the Veteran clarify whether there are any additional private medical records that need to be obtained, in addition to those he has already submitted from Beauregard Memorial Hospital, Byrd Regional Hospital, West State Orthopedic and Sports Medicine Clinic, and Dr. DeLapp.  

If the Veteran requests that additional private medical records be obtained, and provides any necessary authorization(s), all reasonable attempts should be made to obtain such records, consistent with 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159.

3.  After completion of the above, schedule the Veteran for a VA orthopedic examination of the service-connected left and right knee disabilities to determine the current severity of those disabilities. The entire claims file, to include a complete copy of the REMAND and printed copies of pertinent records from the paperless, electronic Virtual VA file (if the examiner does not have access) must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies (to include laboratory tests, if necessary) should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

For EACH KNEE: The examiner should describe the nature and severity of all manifestations of the Veteran's bilateral knee disabilities, to include range of motion studies for each knee.  He or she should note any range of motion loss which is specifically attributable to pain.  Note any additional functional loss with repetition.  Discuss whether any functional loss is attributable to pain during flare-ups and then quantify in degrees the motion loss during such flare-ups.  Note whether there is any less or more movement than is normal; weakened movement; excess fatigability; incoordination; and pain on movement (as well as swelling, deformity, and atrophy).  

The examiner should describe, to whatever present, there is recurrent subluxation and/or lateral instability, dislocated or removed semilunar cartilage, episodes of locking and/or effusion, and whether ankylosis is present; and, if so, at what degree the knee(s) is ankylosed.  

The examiner should also discuss the impact of the Veteran's bilateral knee disabilities on his employability.   

A complete explanation for any opinions expressed should be provided.

4.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence - including any not previously considered by the AOJ (such as the VA medical records from May 2012 to May 2013).   If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER   
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

